Exhibit 10.1
SETTLEMENT AGREEMENT AND MUTUAL RELEASE
THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (the “Agreement”) is entered into
as of June 24, 2008, by and between IMAGE ENTERTAINMENT, INC. (“Image”), on the
one hand, and CT1 HOLDINGS, LLC (“CT1”); CAPITOL FILMS US, LLC (“Capitol”);
THINKFILM, LLC (“ThinkFilm”); BTP ACQUISITION COMPANY, LLC (“BTP”); IEAC, INC.
(“Merger Sub”); R2D2, LLC (“R2D2”); and DAVID BERGSTEIN (collectively, the “CT1
Parties”), on the other hand. The parties to this Agreement will collectively be
referred to as the “Parties.”
R E C I T A L S:
On March 29, 2007, Image entered into an Agreement and Plan of Merger with BTP
and Merger Sub pursuant to which BTP would acquire all of the shares of Image
common stock.
Also on March 29, 2007, Image entered into a Guarantee Agreement (the
“Guarantee”) with CT1 and R2D2, pursuant to which CT1 and R2D2 guaranteed the
prompt payment to Image of a “Business Interruption Fee” of $4.2 million if and
when payable under the merger agreement.
On June 27, 2007, Image entered into an Amended and Restated Agreement and Plan
of Merger with BTP and Merger Sub (the “Merger Agreement”), pursuant to which
BTP would acquire a majority of the shares of Image. The Merger Agreement again
provided that BTP would pay to Image a “Business Interruption Fee” of
$4.2 million, upon termination of the Merger Agreement under certain
circumstances. The Guarantee, by its terms, applied to the amended and restated
Merger Agreement.
On December 7, 2007, in connection with an extension of the closing date for the
merger, BTP agreed to deposit (and later did deposit) $2 million into a trust
account held by Manatt, Phelps & Phillips, LLP (“Manatt”) for the benefit of
Image, to cover a portion of the Business Interruption Fee.
Also as of December 7, 2007, Image and CT1 entered into an Output Distribution
Agreement (the “Output Agreement”) respecting certain distribution rights to the
programming of ThinkFilm and Capitol Films.
On December 14, 2007, Image and CT1 amended the Output Agreement to add * and *
to such agreement.
 

      *   This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------



 



On January 14, 2008, in connection with a further extension of the closing date
for the merger, BTP agreed to deposit (and later did deposit) an additional
$1 million into the trust account held by Manatt for the benefit of Image, to
cover an additional portion of the Business Interruption Fee. The total
$3 million deposited by BTP into the trust account held by Manatt for the
benefit of Image (the “Escrowed Monies”) are currently still being held by
Manatt.
On January 24, 2008, Image filed a lawsuit in the Los Angeles Superior Court
(case number LASC BC 384278) for breach of contract and declaratory relief
against CT1; BTP; Capitol; and ThinkFilm, arising out of an alleged anticipatory
breach of the Original Output Agreement (the “LASC Action”).
On January 25, 2008 CT1 purported to terminate the Original Output Agreement.
At various times, Image and BTP gave notice of the termination the Merger
Agreement.
On February 6, 2008, Image filed a Demand for Arbitration in front of JAMS
against CT1 Holdings, LLC, Capitol Films, LLC, and ThinkFilm for declaratory
relief and breach of contract seeking, among other relief, a judicial
declaration that the Original Output Agreement remains in full force and effect.
On February 20, 2008, Image filed an Amended Demand for Arbitration in front of
JAMS, alleging additional claims and adding David Bergstein as a party
respondent. The Demand for Arbitration and Amended Demand for Arbitration shall
collectively be referred to as the “JAMS Action.”
As of February 7, 2008, Image and CT1 entered into an Interim Distribution
Agreement (as subsequently amended to extend the expiry date, the “Interim
Agreement”) with respect to the distribution by Image of certain ThinkFilm and
Capitol Films’ programming.
On February 11, 2008, Image filed a lawsuit in the Court of Chancery of the
State of Delaware, C.A. No. 3536-VCN, entitled Image Entertainment, Inc. v. BTP
Acquisition Company, et al., alleging breach of the Merger Agreement as against
BTP and Merger Sub and breach of the Guarantee as against CT1 and R2D2 (the
“Delaware Action”).
On or about March 17, 2008, CT1, Capitol, Think and BTP filed a cross-complaint
against Image in the LASC Action.
On March 28, 2008, BTP, Merger Sub and CT1 filed counterclaims against Image in
the Delaware Action.
On June 4, 2008, the Court in the LASC Action granted Image’s motion to compel
arbitration of the LASC Action.

 

2



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, The Parties agree as follows:
TERMS OF AGREEMENT
1. Merger Termination; Output Distribution Agreement Novation.
1.1 The termination of the Merger Agreement (“Merger Termination”) is hereby
acknowledged, the Merger Agreement shall be null and void and there shall be no
liability or obligation on the part of any of the Parties thereto or their
respective representatives.
1.2 The Output Agreement and Interim Agreement are being amended by the parties
concurrently herewith (the “Distribution Agreement Novation”) which shall govern
the terms of distribution by Image under the Output Agreement and Interim
Agreement.
1.3 The parties hereby understand, acknowledge and agree that the stand-alone
agreements for the programs: *, *, *, *, * and * (which shall shortly be
executed between the Parties) shall remain in full force and effect in
accordance with their respective terms and are not subject to or covered by this
Agreement.
2. Merger Termination Payment. As a full and final settlement of the Parties’
disputes with respect to the Merger Agreement and the Merger Termination,
subject to the execution of this Agreement by all Parties, the Parties jointly
authorize and direct the release of the Escrowed Monies as follows: Two million
dollars ($2,000,000) payable to Image (the “Image Retained Funds”) and the
balance of one million dollars ($1,000,000), plus all accrued interest on the
Escrowed Monies (the “BTP Funds”) to BTP. The Parties further agree that Image
and BTP will execute, and deliver to Manatt, Joint Instructions in the form
attached hereto as Exhibit 1. In the event that further instructions to Manatt
are deemed required and are unsigned by either Image or BTP, a fully-executed
copy of this Agreement, signed by all Parties, shall be deemed sufficient
binding authorization to Manatt to release the Escrow Monies in the manner set
forth herein.
3. Dismissal.
Immediately following the execution of this Agreement by each Party and the
release of the Escrowed Monies as indicated above, the Parties shall cause to be
filed Requests for Dismissals of the LASC Action, the Delaware Action and JAMS
Action (including all cross-complaints and/or counterclaims), in proper form for
each tribunal and as mutually approved by counsel for all Parties, such
dismissals being effected with prejudice. The Parties shall effect such actions
without delay.
 

      *   This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 

3



--------------------------------------------------------------------------------



 



3. Mutual Releases.
Except as to the rights and obligations created by this Agreement, and in
consideration of the terms and provisions of this Agreement and the promises
referenced herein, Image, on the one hand, and the CT1 Parties, on the other,
shall and hereby do forever relieve, release and discharge each other and,
without limitation, their respective present, former and future representatives,
including without limitation, predecessors, successors, affiliates, members,
managers, partners, officers, directors, shareholders, attorneys, parent and
subsidiary corporations and entities, the officers, directors, employees,
agents, and shareholders of each of them, and each of them, from any and all
claims, cross-claims, counterclaims, demands, debts, liabilities, obligations,
promises, acts, agreements, costs, offsets, expenses, damages, actions and
causes of action of whatever kind or nature, whether known or unknown, suspected
or unsuspected which exist, or have existed at any time up to and including the
date hereof, including, without limitation, any claims arising out of or in
connection with the Merger Agreement, the Merger Termination, the Guarantee, the
Support Agreements, the Original Output Agreement, the Interim Agreement and all
claims alleged in the LASC Action, the Delaware Action and JAMS Action, or which
could have been asserted as cross-claims or counterclaims in those actions.
The Parties acknowledge that they may hereafter discover facts different from or
in addition to those which they now know or believe to be true with respect to
any release herein made, and agree that every release herein made is now and
will remain effective notwithstanding such different or additional facts or the
discovery thereof. The Parties hereto expressly waive and relinquish any and all
rights and benefits conferred upon them by the provisions of section 1542 of the
California Civil Code, which are as follows:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”
The Parties acknowledge that the foregoing waiver of the provisions of section
1542 of the California Civil Code, and any similar or comparable law of any
other state, is part of the consideration hereunder. The Parties expressly
consent that the mutual general releases set forth herein shall be given full
force and effect in accordance with each and all of their express terms and
provisions, including those terms and provisions relating to unknown and
unsuspected Claims, demands and causes of action, if any, to the same effect as
those terms and provisions relating to any other Claims, demands and causes of
action hereinabove specified.

 

4



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, nothing contained herein is intended to release
any Party to this Agreement (or any other person) from any rights and
obligations that may exist with respect to the Distribution Agreement Novation
between the Parties or their affiliates, or any stand-alone or single-purpose
distribution or license agreement entered into between Image and CT1 or any
affiliate of CT1 in connection with a particular film or title including, but
not limited to, *, *, *, *, * and * (which shall shortly be executed between the
Parties).
4. Status of Claims.
The Parties each represent and warrant that the claims released under Section 4
of this Agreement have not in any way been assigned, transferred, hypothecated
or otherwise encumbered, and that they are the sole and absolute owners of such
claims. The Parties agree to indemnify each other from any loss or damage caused
by any breach of warranty set forth in this paragraph.
This Agreement and the releases contained herein are and shall remain valid,
regardless of any claim or controversy which may arise with respect to or under
the Distribution Agreement Novation.
5. Miscellaneous.
5.1. No Admission of Liability or Fault. The Parties hereto expressly understand
and agree that this Agreement is a good faith compromise and settlement of
disputed claims, and that neither Party is hereby admitting any wrongdoing or
liability.
5.2. Headings and Interpretations. The titles and headings of the various
paragraphs of this Agreement are intended solely for convenience of reference
and are not intended to define, limit, extend, explain, modify or place any
construction on any of the provisions of this Agreement. No provision in this
Agreement is to be interpreted for or against any Party because that Party or
its legal representative drafted such provision.
5.3. Entire Agreement/Amendments. This Agreement supersedes all prior agreements
and understandings between the Parties hereto, except as provided herein. Each
of the Parties hereto acknowledges to each of the other Parties that no other
Party or any agent or attorney of any Party has made any promise, representation
or warranty whatsoever, express or implied, written or oral, not contained
herein concerning the subject matter hereof to induce it to execute this
Agreement, and each of the Parties hereto acknowledges that it has not executed
this Agreement in reliance on any promise, representation or warranty not
expressly contained herein. No person has any authority to make any
representation or promise on behalf of any Party that is not set forth herein.
This Agreement may be modified only by a written instrument duly executed by
each of the Parties hereto.
 

      *   This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------



 



5.4. Attorneys’ Fees. Each Party shall each bear its own attorneys’ fees and
costs arising out of or in connection with the LASC Action, the Delaware Action,
the JAMS Action and this Agreement.
5.5. Assignment. This Agreement, including without limitation the mutual
releases herein, shall inure to the benefit of and be binding on the Parties and
their respective successors, heirs, legal representatives and assigns.
5.6. Severability. The fact that a covenant, condition or other provision herein
contained may be held to be invalid, void or illegal by a court of competent
jurisdiction will not automatically render this Agreement, in its entirety,
invalid, void, or illegal.
5.7. Waiver. No breach of any provision hereof can be waived except in writing
by the Party against whom enforcement of the waiver is sought. Waiver of one
breach of any provision hereof shall not be deemed to be a waiver of any other
breach of the same or any other provision hereof.
5.8. Counterparts. This Agreement may be executed in counterparts. When each
Party has signed and delivered such counterpart to the other Party, each
counterpart shall be deemed an original, and, when taken together with other
signed counterparts, shall constitute on Agreement which shall be binding upon
and effective as to all of the Parties. No counterpart shall be effective until
all Parties hereto have executed and exchanged an executed counterpart hereof. A
signature will be deemed binding and the Party bound upon receipt of a fax copy
of the signature page.
5.9. Dispute Resolution. In the event of any dispute regarding the
interpretation, performance or enforcement of this Agreement, the parties agree
to submit the dispute for arbitration in Los Angeles, California in accordance
with the Comprehensive Arbitration Rules and Procedures (“Rules”) of JAMS. The
arbitrator shall be bound to apply California substantive law. The provisions of
Section 1283.05 of the California Code of Civil Procedure authorizing the taking
of depositions and obtaining discovery are incorporated herein by this reference
and shall be applicable to any such arbitration; provided, however, that each
party shall be entitled to take a minimum of three (3) depositions in addition
to whatever other discovery the parties may agree upon or the arbitrator may
order. The arbitrator shall have no authority to change, extend, modify or
suspend any of the terms of this Agreement. The parties may seek, from a court
of competent

 

6



--------------------------------------------------------------------------------



 



jurisdiction, provisional remedies or injunctive relief in support of their
respective rights and remedies hereunder without waiving any right to
arbitration. However, the merits of any action that involves such provisional
remedies or injunctive relief, including, without limitation, the terms of any
permanent injunction, shall be determined by arbitration under this paragraph.
The parties shall equally pay and bear the costs of the arbitrator and such
arbitration, and each party shall otherwise bear its own attorneys’ fees, unless
the arbitrator, in his or her discretion, orders otherwise. The determination of
the arbitrator shall be final and conclusive upon the parties hereto and may be
enforced in any court of competent jurisdiction.
5.10. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of California applicable to contracts made and fully
performed in California. THE PARTIES SHALL NOT RAISE, AND HEREBY WAIVE, ANY
DEFENSES BASED UPON VENUE, INCONVENIENCE OF THE FORUM, LACK OF PERSONAL
JURISDICTION, OR SUFFICIENCY OF SERVICE OR PROCESS IN ANY SUCH ACTION OR SUIT.
5.11. Joint Press Release; Public Filings. The Parties shall cooperate in the
preparation and dissemination of a joint press release, if any, approved as to
form both by Image and the CT1 Parties, relating to the settlement of all
pending lawsuits between the parties; provided, that the Parties acknowledge
that Image has public company reporting obligations which it must timely effect.
The Parties intend that Image not file this Agreement as an exhibit with its
public filings, but if such filing is deemed legally required by Image, Image
shall file this Agreement under a request for confidential treatment, in form
reasonably acceptable to the CT1 Parties.
5.12. Confidentiality. The parties agree to treat confidentially and shall
refrain from disclosing the terms and conditions of this Agreement and any other
information furnished hereunder except to the extent a party is requested or
required (by oral question or request for information or documents in legal
proceedings, interrogatories, subpoena, civil investigative demand, SEC,
government regulatory requirement, audit or similar process) to disclose such
terms, conditions or information, in which case the party receiving such request
or demand shall promptly notify the other party so that such other party may
seek an appropriate protective order and/or waive compliance with this
provision.
5.13. Effective Date. This Agreement shall become effective upon execution of
this Agreement by all of the Parties.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereby execute this Agreement as of the date
hereof.
Image Entertainment, Inc.

     
/s/ DAVID BORSHELL
 
By: David Borshell
   
Its: President
   
 
   
BTP Acquisition Company LLC
   
 
   
/s/ DAVID BERGSTEIN
 
By: David Bergstein
   
Its: Manager
   
 
   
CT1 Holdings LLC
   
 
   
/s/ DAVID BERGSTEIN
 
By: David Bergstein
   
Its: Manager
   
 
   
Thinkfilm LLC
   
 
   
/s/ DAVID BERGSTEIN
 
By: David Bergstein
   
Its: Manager
   
 
   
Capitol Film US, LLC
   
 
   
/s/ DAVID BERGSTEIN
 
By: David Bergstein
   
Its: Manager
   
 
   
R2D2, LLC
   
 
   
/s/ DAVID BERGSTEIN
   
 
   
By: David Bergstein
   
Its: Manager
   

 

8



--------------------------------------------------------------------------------



 



     
IEAC, Inc.
   
 
   
/s/ DAVID BERGSTEIN
 
By: David Bergstein Its: President
   
 
   
/s/ DAVID BERGSTEIN
 
David Bergstein
   

 

9